        Case 1:20-cv-00078-AW-GRJ Document 1 Filed 03/31/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA
                                  GAINESVILLE DIVISION

SHAWNTA WALKER,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Civil Action No.:
                                    )
CENTENE MANAGEMENT COMPANY, )
LLC, and HEALTHCARE SUPPORT         )
STAFFING, INC.,                     )
                                    )
      Defendants.                   )
____________________________________)

                                         COMPLAINT

        COMES NOW the Plaintiff, SHAWNTA WALKER, (“PLAINTIFF”), and files this

Complaint against Defendants, CENTENE MANAGEMENT COMPANY, LLC (“CENTENE”)

and HEALTHCARE SUPPORT STAFFING, INC., (“HSS”) (collectively “DEFENDANTS”)

respectfully stating unto the Court the following:

                                 GENERAL ALLEGATIONS

   1.      This is a cause of action to recover damages, attorney fees, and other relief from

           DEFENDANTS for violations of the Americans with Disabilities Act and the Florida

           Civil Rights Act.

   2.      At all relevant times, PLAINTIFF, was a citizen and resident of Alachua County,

           Florida.

   3.      At all material times, DEFENDANT CENTENE was a Wisconsin corporation and a

           multi-line managed care enterprise that served as an intermediary for both government-

           sponsored and privately insured health care programs including in Alachua County,

           Florida, which is where PLAINTIFF worked at all relevant times.
      Case 1:20-cv-00078-AW-GRJ Document 1 Filed 03/31/20 Page 2 of 4



4.      At all material times, DEFENDANT HSS was a Florida corporation that provided

        temporary staffing to companies such as CENTENE and it was through HSS that

        PLAINTIFF worked for CENTENE.

5.      DEFENDANTS were joint employers with regard to PLAINTIFF and “employers”

        within the meaning of 42 U.S.C. §§ 12111(5) in that they engaged in an industry

        affecting commerce and each had more than 15 employees for each working day in

        each of 20 or more calendar weeks in the current and preceding years.

                                    BACKGROUND

6.      On or about October 15, 2018, HSS hired PLAINTIFF to work as a care coordinator

        and she was placed with CENTENE.

7.      On or about February 12, 2019, PLAINTIFF informed her supervisor that she was

        undergoing testing for cancer and she requested to be accommodated by receiving

        flexible scheduling so she could attend treatments.

8.      PLAINTIFF was diagnosed with Stage 3 breast cancer and received chemotherapy. In

        or around March 26, 2019, PLAINTIFF had an incident during which she became dizzy

        and disoriented while attending a party at a client’s house. A co-worker who was at

        the party took PLAINTIFF to the emergency room and it was discovered that

        PLAINTIFF had extremely low blood pressure due to her recent chemotherapy

        treatment.   Upon information and belief, the co-worker reported the incident to

        PLAINTIFF’S supervisor and PLAINTIFF was terminated within a week.

9.      At all relevant times, PLAINTIFF was qualified to perform the jobs she held while

        employed by DEFENDANTS with or without a reasonable accommodation.

10.     At all relevant times, DEFENDANTS acted through their officers, agents, servants and



                                            2
         Case 1:20-cv-00078-AW-GRJ Document 1 Filed 03/31/20 Page 3 of 4



            employees.

   11.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 42 U.S.C.

            §§ 12101, et seq.

                                          COUNT I
                                    ADA DISCRIMINATION

   12.      Paragraphs 1 through 11 are hereby incorporated by reference as though fully set forth

            herein.

   13.      PLAINTIFF was disabled because she had cancer and DEFENDANTS regarded

            PLAINTIFF as disabled.

   14.      PLAINTIFF was terminated because of her disability and/or because DEFENDANTS

            regarded PLAINTIFF as disabled.

   15.      As a result of her termination, PLAINTIFF has suffered embarrassment, lost wages,

            emotional distress and mental pain and anguish.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other

economic relief, punitive damages, pre- and post-judgment interest, attorney fees and costs of

litigation, and other relief by reason of DEFENDANT’S violations of the ADA; for a trial by jury

on all issues so triable; and, for such other and further relief as the Court may deem just and proper.

                                        COUNT II
                                FLORIDA CIVIL RIGHTS ACT

   16.      Paragraphs 1 through 11 are hereby incorporated by reference as though fully set forth

            herein.

   17.      PLAINTIFF was disabled because she had cancer and DEFENDANTS regarded

            PLAINTIFF as disabled.



                                                 3
         Case 1:20-cv-00078-AW-GRJ Document 1 Filed 03/31/20 Page 4 of 4



   18.      PLAINTIFF was terminated because of her disability and/or because DEFENDANTS

            regarded PLAINTIFF as disabled.

   19.      As a result of her termination, PLAINTIFF has suffered embarrassment and

            humiliation.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other

economic relief, punitive damages, pre- and post-judgment interest, attorney fees and costs of

litigation, and other relief by reason of DEFENDANT’S violations of the Florida Civil Rights Act;

for a trial by jury on all issues so triable; and, for such other and further relief as the Court may

deem just and proper.



Dated: March 31, 2020

                                              Respectfully submitted,

                                              THE LAW OFFICE OF MATTHEW BIRK



                                              /s/ Matthew W. Birk
                                              Matthew W. Birk
                                              Florida Bar No.: 92265
                                              309 NE 1st Street
                                              Gainesville, FL 32601
                                              (352) 244-2069
                                              (352) 372-3464 FAX
                                              mbirk@gainesvilleemploymentlaw.com
                                              ATTORNEYS FOR PLAINTIFF




                                                4
